TIIAYEK, Circuit Judge.
I am not able to concur in the foregoing opinion. The case is reversed, as if seems, for alleged error on the part of the trial judge in giving two instructions of its own motion, and for error in refusing two instructions which were requested by the defendant company. I am unable to discover any material error in the two instructions which the trial court gave of its own motion. These instructions declared, in effect, that the lumber involved in the controversy became the property of the defendant, the Long-Bell Lumber Company, when its agent had received the same at the plaintiff’s mill, and had furnished a statement of the amount to the plaintiff company, and that when so received it was accepted on behalf of the defendant company as merchantable lumber, subject to its right to have it graded according to the rules adopted by the Southern Lumber Manufacturers’ Association. These instructions, in my judgment, embodied a correct interpretation of the contract between the parties. The acceptance of the lumber did create a presumpüon, for the time being, that it was merchantable, but the purchaser retained the right to cast out the culls if a more careful examination showed that it was not all merchantable. The other instructions which the trial court gave, as well as the two instructions under consideration, showed that the right of the purchaser to make a subsequent inspection was fully conceded, and that the first acceptance of the lumber at the mill was merely tentative, and simply created a presumption until further examination that it was merchantable. I am at a loss to conceive how the jury could have been misled by these instructions. The second refused instruction, quoted above in the statement, obviously required the jury to *584determine whether the plaintiff below had objected to the grades and culls within a reasonable time after it was notified thereof by the defendant. The trial court adopted that view of the case, by submitting to the jury the precise issue which it was asked by this instruction to submit. The language of the court in that respect was as follows:
“On the other hand, if the defendant, within a reasonable time after receiving the statement and grades as furnished by the plaintiffs, graded the lumber itself, and furnished plaintiffs' with a statement of the amount and grades as .it had graded it, then the law required the plaintiffs, if they were dissatisfied with the grading which the defendant had made, to give notice thereof; and, if they failed so to do within a reasonable time, then they would be bound by the grading as done by the defendant, and could only be heard now to complain on the ground of fraud or mistake.’'
Error, therefore, cannot be assigned for the refusal of the defendant’s second instruction. The defendant had the full benefit of that instruction in the charge as actually given.
The defendant’s first refused instruction, which is also quoted above in the statement, is at variance with its second instruction, in this: that in one of the instructions the court was asked to determine, as a matter of law, that the plaintiff had not objected to the grading in a reasonable time, while in the other instruction it was asked to allow the jury to decide that issue. If the record showed that the trial court was first asked to pursue the former course, and upon its declining to do so an exception was saved, and that the court was thereupon asked to give the other instruction, which was also refused, I should have no doubt of the defendant’s right to urge both of its exceptions.' I think, however, that when two contradictory requests are presented at the same time, and the trial court is required to choose between them, and it adopts one of the requests, error cannot be assigned in an appellate tribunal because of the refusal of the other. When two contradictory instructions are asked, the record, in my judgment, ought to show affirmatively that they were presented separately, and that the one was asked because the court had declined to grant the other. Counsel ought not to be allowed to offer inconsistent requests at one and the same time, and, if one is granted, assign error for the refusal of the other. But, if I am mistaken as to the correct rule of practice in this regard, I think it is nevertheless true that this court cannot say that the trial judge erred in refusing to direct the jury, as a matter of law, that the evidence showed that the plaintiff did not object to the grading and .culling of the lumber within a reasonable time, because the bill of exceptions does not show that we have before us all the testimony. - At the end of the bill of exceptions is this phrase, and nothing more, “Testimony closed;” and this court has heretofore decided, in Corporation v. Hage, 32 U. S. App. 548, 16 C. C. A. 339, and 69 Fed. 581, that such a phrase, found in a bill of exceptions, is not tantamount to a statement that it contains all the testimony. As it does not appear, therefore, affirmatively, that we have before us all the evidence which was heard during the progress of the trial, we cannot say that the trial court erred in refusing the instruction now under consideration, but must presume, in support of the judgment, that the instruction was properly refused.
Touching the merits of the case, I deem it proper to say that the *585record discloses, without contradiction, that a very large amount of lumber was shipped by the plaintiff company from its mill to the defendant company, which was not paid for. The defendant says that the difference is accounted for by unmerchantable lumber, or culls, that it had the right to reject, and did reject. On the other hand, the plaintiff contends that it shipped no culls, and that the poorest of the lumber shipped, whether it consisted of culls or otherwise, was worth at least §5 per 1,000, and that the defendant retained it in its possession, and has paid nothing therefor. The case seems to have been one which was peculiarly appropriate for a jury, and I am opposed to disturbing their verdict, except for substantial errors clearly apparent upon the face of the record, which, in my judgment, do not exist, or at least have not been pointed out.